Exhibit 10.1

 

ACUSPHERE, INC.

 

2005 STOCK OPTION AND INCENTIVE PLAN, AS AMENDED

 

SECTION 1.                                GENERAL PURPOSE OF THE PLAN;
DEFINITIONS

 

The name of the plan is the Acusphere, Inc. 2005 Stock Option and Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, directors and other key persons (including consultants and
prospective employees) of Acusphere, Inc. (the “Company”) and its Subsidiaries
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company and its stockholders, thereby stimulating their
efforts on the Company’s behalf and strengthening their desire to remain with
the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” is defined in Section 2(a).

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock
Awards and Unrestricted Stock Awards.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” means a committee or subcommittee of the Board.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Deferred Stock Award” means an Award of phantom stock units to a grantee,
subject to restrictions and conditions as the Administrator may determine at the
time of grant.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Value” of the Stock on any given date means the fair value of the Stock
determined in good faith by the Administrator; provided, however, that if the
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), NASDAQ National System or a national
securities exchange, the determination shall be made by

 

--------------------------------------------------------------------------------


 

reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award
or Deferred Stock Award.

 

“Restricted Stock Award” means an Award entitling the recipient to acquire
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Value of the
Stock on the date of exercise over the exercise price of the Stock Appreciation
Right (except as otherwise provided for in Section 6).

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has a controlling interest, either directly or indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

“Unrestricted Stock Award” means any Award pursuant to which a grantee may
receive shares of Stock free of any restrictions.

 

SECTION 2.                                ADMINISTRATION OF PLAN; ADMINISTRATOR
AUTHORITY TO SELECT GRANTEES AND DETERMINE AWARDS

 

(a)                                  Committee.  The Plan shall be administered
by either the Board or one or more Committees of the Board (the
“Administrator”).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Powers of Administrator.  The Administrator
shall have the power and authority to grant Awards consistent with the terms of
the Plan, including the power and authority:

 

(i)                                     to select the individuals to whom Awards
may from time to time be granted;

 

(ii)                                  to determine the time or times of grant,
and the extent, if any, of Incentive Stock Options, Non-Qualified Stock Options,
Stock Appreciation Rights, Restricted Stock Awards, Deferred Stock Awards and
Unrestricted Stock Awards, or any combination of the foregoing, granted to any
one or more grantees;

 

(iii)                               to determine the number of shares of Stock
to be covered by any Award;

 

(iv)                              to determine and modify from time to time the
terms and conditions, including restrictions, not inconsistent with the terms of
the Plan, of any Award, which terms and conditions may differ among individual
Awards and grantees, and to approve the form of written instruments evidencing
the Awards;

 

(v)                                 to accelerate at any time the exercisability
or vesting of all or any portion of any Award;

 

(vi)                              subject to the provisions of Section 5(a)(ii),
to extend at any time the period in which Stock Options may be exercised; and

 

(vii)                           at any time to adopt, alter and repeal such
rules, guidelines and practices for administration of the Plan and for its own
acts and proceedings as it shall deem advisable; to interpret the terms and
provisions of the Plan and any Award (including related written instruments); to
make all determinations it deems advisable for the administration of the Plan;
to decide all disputes arising in connection with the Plan; and to otherwise
supervise the administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)                                  Delegation of Authority to Grant
Awards.  The Administrator, in its discretion, may delegate to an executive
officer or officers of the Company all or part of the Administrator’s authority
and duties with respect to the granting of Awards, to individuals who are not
subject to the reporting and other provisions of Section 16 of the Exchange Act
or “covered employees” within the meaning of Section 162(m) of the Code. Any
such delegation by the Administrator shall include a limitation as to the amount
of Awards that may be granted during the period of the delegation and shall
contain guidelines as to the determination of the exercise price of any Stock
Option or Stock Appreciation Right, the conversion ratio or price of other
Awards and the vesting criteria. The Administrator may revoke or amend the terms
of a delegation at any time but such action shall not invalidate any prior
actions of the Administrator’s delegate or delegates that were consistent with
the terms of the Plan.

 

(d)                                 Indemnification.  Neither the Board nor the
Committee, nor any member of either or any delegate thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with the Plan, and the members of the Board and the
Committee (and any delegate thereof) shall be entitled in all cases to
indemnification and

 

3

--------------------------------------------------------------------------------


 

reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors’ and
officers’ liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.

 

SECTION 3.                                STOCK ISSUABLE UNDER THE PLAN;
MERGERS; SUBSTITUTION

 

(a)                                  Stock Issuable.  The maximum number of
shares of Stock reserved and available for issuance under the Plan shall be
1,700,000 shares, subject to adjustment as provided in Section 3(b); provided
that not more than 800,000 shares shall be issued in the form of Unrestricted
Stock Awards, Restricted Stock Awards or Deferred Stock Awards (excluding for
purposes of such 800,000 share limitation, the shares of Stock underlying any
Awards granted in lieu of cash compensation or fees); and, provided further, not
more than 1,700,000 shares shall be issued in the form of Incentive Stock
Options. For purposes of this limitation, the shares of Stock underlying any
Awards that are expired, terminated, forfeited or canceled shall be added back
to the shares of Stock available for issuance under the Plan. Notwithstanding
the foregoing, shares of Stock that are exchanged or withheld as full or partial
payment in connection with any Award under the Plan, as well as any shares
exchanged or withheld to satisfy all or a portion of the tax withholding
obligations related to an Award, shall not be available for subsequent awards
under the Plan.  Subject to such overall limitations, shares of Stock may be
issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 1,000,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.

 

(b)                                 Changes in Stock.  Subject to
Section 3(c) hereof, if, as a result of any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar change in the Company’s capital stock, the outstanding shares of Stock
are increased or decreased or are exchanged for a different number or kind of
shares or other securities of the Company, or additional shares or new or
different shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Stock or other securities, or, if, as
a result of any merger or consolidation, sale of all or substantially all of the
assets of the Company, the outstanding shares of Stock are converted into or
exchanged for a different number or kind of securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Unrestricted Stock Awards, Restricted
Stock Awards or Deferred Stock Awards, (ii) the maximum number of Incentive
Stock Options that may be issued under the Plan, (iii) the number of Stock
Options or Stock Appreciation Rights that can be granted to any one individual
grantee and the maximum number of shares that may be granted under a
Performance-based Award, (iv) the number and kind of shares or other securities
subject to any then outstanding Awards under the Plan, (v) the repurchase price,
if any, per share subject to each outstanding Restricted Stock Award, and
(vi) the price for each share subject to any then outstanding Stock Options and
Stock Appreciation Rights under the Plan, without changing the aggregate
exercise price (i.e., the exercise price multiplied by the number

 

4

--------------------------------------------------------------------------------


 

of Stock Options and Stock Appreciation Rights) as to which such Stock Options
and Stock Appreciation Rights remain exercisable. The adjustment by the
Administrator shall be final, binding and conclusive. No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment, but the
Administrator in its discretion may make a cash payment in lieu of fractional
shares.

 

The Administrator may also adjust the number of shares subject to outstanding
Awards and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of a Stock Option or Stock
Appreciation Right, without the consent of the grantee, if it would constitute a
modification, extension or renewal of the Option within the meaning of
Section 424(h) of the Code.

 

(c)                                  Acquisition of the Company.

 

(i)                                     Consequences of an Acquisition.  Upon
the consummation of an Acquisition, the Board or the board of directors of the
surviving or acquiring entity (as used in this Section 3(c), also the “Board”),
shall, as to outstanding Awards (on the same basis or on different bases as the
Board shall specify), make appropriate provision for the continuation of such
Awards by the Company or the assumption of such Awards by the surviving or
acquiring entity and by substituting on an equitable basis for the shares then
subject to such Awards either (a) the consideration payable with respect to the
outstanding shares of Common Stock in connection with the Acquisition,
(b) shares of stock of the surviving or acquiring corporation or (c) such other
securities or other consideration as the Board deems appropriate, the fair value
of which (as determined by the Board in its sole discretion) shall not
materially differ from the fair value of the shares of Common Stock subject to
such Awards immediately preceding the Acquisition. In addition to or in lieu of
the foregoing, with respect to outstanding Options or Stock Appreciation Right,
the Board may, on the same basis or on different bases as the Board shall
specify, upon written notice to the affected optionees, provide that one or more
Options or Stock Appreciation Rights then outstanding must be exercised, in
whole or in part, within a specified number of days of the date of such notice,
at the end of which period such Options or Stock Appreciation Rights shall
terminate, or provide that one or more Options or Stock Appreciation Rights then
outstanding, in whole or in part, shall be terminated in exchange for a cash
payment equal to the excess of the fair value (as determined by the Board in its
sole discretion) for the shares subject to such Options or Stock Appreciation
Rights over the exercise price thereof; provided, however, that before
terminating any portion of an Option or Stock Appreciation Right that is not
vested or exercisable (other than in exchange for a cash payment), the Board
must first accelerate in full the exercisability of the portion that is to be
terminated. Unless otherwise determined by the Board (on the same basis or on
different bases as the Board shall specify), any repurchase rights or other
rights of the Company that relate to an Option or other Award shall continue to
apply to consideration, including cash, that has been substituted, assumed or
amended for an Option or other Award pursuant to this

 

5

--------------------------------------------------------------------------------


 

paragraph. The Company may hold in escrow all or any portion of any such
consideration in order to effectuate any continuing restrictions.

 

(ii)                                  Acquisition Defined.  An “Acquisition”
shall mean: (x) the sale of the Company by merger in which the shareholders of
the Company in their capacity as such no longer own a majority of the
outstanding equity securities of the Company (or its successor); or (y) any sale
of all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction) or (z) any other acquisition of the
business of the Company, as determined by the Board.

 

(iii)                               Parachute Awards.  Except as otherwise
provided in another agreement between the Company and the Participant, if, in
connection with an Acquisition described therein, a tax under Section 4999 of
the Code would be imposed on the Participant (after taking into account the
exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the Code), then
the number of Awards which shall become exercisable, realizable or vested shall
be reduced (or delayed), to the minimum extent necessary, so that no such tax
would be imposed on the Participant (the Awards not becoming so accelerated,
realizable or vested, the “Parachute Awards”); provided, however, that if the
“aggregate present value” of the Parachute Awards would exceed the tax that, but
for this sentence, would be imposed on the Participant under Section 4999 of the
Code in connection with the Acquisition, then the Awards shall become
immediately exercisable, realizable and vested without regard to the provisions
of this sentence. For purposes of the preceding sentence, the “aggregate present
value” of an Award shall be calculated on an after-tax basis (other than taxes
imposed by Section 4999 of the Code) and shall be based on economic principles
rather than the principles set forth under Section 280G of the Code and the
regulations promulgated thereunder. All determinations required to be made under
this Section 7(e)(iv) shall be made by the Company.

 

(d)                                 Substitute Awards.  The Administrator may
grant Awards under the Plan in substitution for stock and stock based awards
held by employees, directors or other key persons of another corporation in
connection with the merger or consolidation of the employing corporation or
affiliate thereof with the Company or a Subsidiary or the acquisition by the
Company or a Subsidiary of property or stock of the employing corporation or
affiliate thereof. The Administrator may direct that the substitute awards be
granted on such terms and conditions as the Administrator considers appropriate
in the circumstances. Any substitute Awards granted under the Plan shall not
count against the share limitation set forth in Section 3(a).

 

SECTION 4.                                ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, directors and key persons (including consultants and prospective
employees) of the Company and its Subsidiaries as are selected from time to time
by the Administrator in its sole discretion.

 

SECTION 5.                                STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

6

--------------------------------------------------------------------------------


 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

(a)                                  Stock Options Granted to Employees and Key
Persons.  Administrator in its discretion may grant Stock Options to eligible
employees and key persons of the Company or any Subsidiary. Stock Options
granted pursuant to this Section 5(a) shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable. If the Administrator so determines, Stock Options may be granted in
lieu of cash compensation at the optionee’s election, subject to such terms and
conditions as the Administrator may establish.

 

(i)                                     Exercise Price.  The exercise price per
share for the Stock covered by a Stock Option granted pursuant to this
Section 5(a) shall be determined by the Administrator at the time of grant but
shall not be less than 100 percent (100%) of the Fair Value on the date of
grant. In the case of an Incentive Stock Option that is granted to a Ten Percent
Owner, the option price of such Incentive Stock Option shall be not less than
110 percent (110%) of the Fair Value on the grant date.

 

(ii)                                  Option Term.  The term of each Stock
Option shall be fixed by the Administrator, but no Stock Option shall be
exercisable more than ten years after the date the Stock Option is granted. In
the case of an Incentive Stock Option that is granted to a Ten Percent Owner,
the term of such Stock Option shall be no more than five years from the date of
grant.

 

(iii)                               Exercisability; Rights of a
Stockholder.    Stock Options shall become exercisable at such time or times,
whether or not in installments, as shall be determined by the Administrator at
or after the grant date. The Administrator may at any time accelerate the
exercisability of all or any portion of any Stock Option. An optionee shall have
the rights of a stockholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

 

(iv)                              Method of Exercise.  Stock Options may be
exercised in whole or in part, by giving written notice of exercise to the
Company, specifying the number of shares to be purchased. Payment of the
purchase price may be made by one or more of the following methods to the extent
provided in the Option Award agreement:

 

(A)                              In cash, by certified or bank check or other
instrument acceptable to the Administrator;

 

(B)                                Subject to the approval of the Administrator,
through the delivery (or attestation to the ownership) of shares of Stock that
have been purchased by the optionee on the open market or that are beneficially
owned by the optionee and are not then subject to restrictions under any Company
plan. Such surrendered shares shall be valued at Fair Value on the exercise
date; or

 

7

--------------------------------------------------------------------------------


 

(C)                                By the optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event the optionee
chooses to pay the purchase price as so provided, the optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Administrator shall prescribe as a condition of such
payment procedure.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
shares attested to.

 

(v)                                 Annual Limit on Incentive Stock Options.  To
the extent required for “incentive stock option” treatment under Section 422 of
the Code, the aggregate Fair Value (determined as of the time of grant) of the
shares of Stock with respect to which Incentive Stock Options granted under this
Plan and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed the aggregate threshold for incentive stock options established
by the Code ($100,000 as of January 1, 2005). To the extent that any Stock
Option exceeds this limit, it shall constitute a Non-Qualified Stock Option.

 

SECTION 6.                                STOCK APPRECIATION RIGHTS

 

(a)                                  Grant of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted by the Administrator in tandem with, or
independently of, any Stock Option granted pursuant to Section 5 of the Plan. In
the case of a Stock Appreciation Right granted in tandem with a Non-Qualified
Stock Option, such Stock Appreciation Right may be granted either at or after
the time of the grant of such Option. In the case of a Stock Appreciation Right
granted in tandem with an Incentive Stock Option, such Stock Appreciation Right
may be granted only at the time of the grant of the Option.

 

(b)                                 Exercise Price.  Stock Appreciation Rights
shall have an exercise price of not less than 100 percent (100%) of the Fair
Value of the Stock on the date of grant (or more than the option exercise price
per share, if the Stock Appreciation Right was granted in tandem with a Stock
Option).

 

(c)                                  Terms and Conditions of Stock Appreciation
Rights.  Stock Appreciation Rights shall be subject to such terms and conditions
as shall be determined from time to time by the Administrator, subject to the
following:

 

8

--------------------------------------------------------------------------------


 

(i)                                     Stock Appreciation Rights granted in
tandem with Options shall be exercisable at such time or times and to the extent
that the related Stock Options shall be exercisable.

 

(ii)                                  Upon exercise of a Stock Appreciation
Right, the applicable portion of any related Option shall be surrendered.

 

(iii)                               A Stock Appreciation Right or applicable
portion thereof granted in tandem with a Stock Option shall terminate and no
longer be exercisable upon the termination or exercise of the related Option.

 

SECTION 7.                                RESTRICTED STOCK AWARDS

 

(a)                                  Purchase Price; Terms.  Shares of
Restricted Stock shall be issued under the Plan at such purchase price (which
may be zero) as determined by the Administrator. The grant of a Restricted Stock
Award is contingent on the grantee executing the Restricted Stock agreement. The
terms and conditions of each such agreement shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives.

 

(b)                                 Rights as a Stockholder.  Upon execution of
a Restricted Stock agreement and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the Restricted Stock
agreement. Unless the Administrator shall otherwise determine,
(i) uncertificated Restricted Stock shall be accompanied by a notation on the
records of the Company or the transfer agent to the effect that they are subject
to forfeiture until such Restricted Stock are vested as provided in
Section 7(d) below, and (ii) certificated Restricted Stock shall remain in the
possession of the Company until such Restricted Stock is vested as provided in
Section 7(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.

 

(c)                                  Restrictions.  Restricted Stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein or in the Restricted Stock Award
agreement. Except as may otherwise be provided by the Administrator either in
the Award agreement or, subject to Section 15 below, in writing after the Award
agreement is issued, if any, if a grantee’s employment (or other service
relationship) with the Company and its Subsidiaries terminates for any reason,
any Restricted Stock that has not vested at the time of termination shall
automatically and without any requirement of notice to such grantee from or
other action by or on behalf of, the Company be deemed to have been reacquired
by the Company at its original purchase price from such grantee or such
grantee’s legal representative simultaneously with such termination of
employment (or other service relationship), and thereafter shall cease to
represent any ownership of the Company by the grantee or rights of the grantee
as a stockholder. Following such deemed reacquisition of unvested Restricted
Stock that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Vesting of Restricted Stock.  The
Administrator at the time of grant shall specify the date or dates and/or the
attainment of pre-established performance goals, objectives and other conditions
on which the non-transferability of the Restricted Stock and the Company’s right
of repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the shares on which all restrictions have lapsed shall no longer be
Restricted Stock and shall be deemed “vested.” Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 15 below, in writing after the Award agreement is issued, a grantee’s
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Company and its Subsidiaries and such shares
shall be subject to the provisions of Section 7(c) above.

 

SECTION 8.                                DEFERRED STOCK AWARDS

 

(a)                                  Terms of Deferred Stock Awards.  The grant
of a Deferred Stock Award is contingent on the grantee executing the Deferred
Stock Award agreement. The terms and conditions of each such agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives. At the end of the deferral period, the
Deferred Stock Award, to the extent vested, shall be paid to the grantee in the
form of shares of Stock.

 

(b)                                 Election to Receive Deferred Stock Awards in
Lieu of Compensation.  The Administrator may, in its sole discretion, permit a
grantee to elect to receive a portion of the cash compensation or Restricted
Stock Award otherwise due to such grantee in the form of a Deferred Stock Award.
Any such election shall be made in writing and shall be delivered to the Company
no later than the date specified by the Administrator and in accordance with
Section 409A and such other rules and procedures established by the
Administrator. The Administrator shall have the sole right to determine whether
and under what circumstances to permit such elections and to impose such
limitations and other terms and conditions thereon as the Administrator deems
appropriate.

 

(c)                                  Rights as a Stockholder.  During the
deferral period, a grantee shall have no rights as a stockholder.

 

(d)                                 Termination.  Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 15 below, in writing after the Award agreement is issued, a grantee’s
right in all Deferred Stock Awards that have not vested shall automatically
terminate upon the grantee’s termination of employment (or cessation of service
relationship) with the Company and its Subsidiaries for any reason.

 

SECTION 9.                                UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award to any grantee under the Plan.
Unrestricted Stock Awards may be granted in respect of past services or other
valid consideration, or in lieu of cash compensation due to such grantee.

 

10

--------------------------------------------------------------------------------


 

SECTION 10.                          PERFORMANCE-BASED AWARDS TO COVERED
EMPLOYEES

 

Notwithstanding anything to the contrary contained herein, if any Restricted
Stock Award or Deferred Stock Award granted to a Covered Employee is intended to
qualify as “Performance-based Compensation” under Section 162(m) of the Code and
the regulations promulgated thereunder (a “Performance-based Award”), such Award
shall comply with the provisions set forth below:

 

(a)                                  Performance Criteria.  The performance
criteria used in performance goals governing Performance-based Awards granted to
Covered Employees may include any or all of the following: (i) the Company’s
return on equity, assets, capital or investment: (ii) pre-tax or after-tax
profit levels of the Company or any Subsidiary, a division, an operating unit or
a business segment of the Company, or any combination of the foregoing;
(iii) cash flow, funds from operations or similar measure; (iv) total
stockholder return; (v) changes in the market price of the Stock; (vi) sales or
market share; (vii) earnings per share; (viii) clinical enrollment rates;
(ix) manufacturing developments and/or progress; (x) strategic alliances;
(xi) financing of the Company; (xii) clinical objectives; (xiii) development of
the Company’s products and procedures; and (xiv) other operational objectives of
the Company.

 

(b)                                 Grant of Performance-based Awards.  With
respect to each Performance-based Award granted to a Covered Employee, the
Committee shall select, within the first 90 days of a Performance Cycle (or, if
shorter, within the maximum period allowed under Section 162(m) of the Code) the
performance criteria for such grant, and the achievement targets with respect to
each performance criterion (including a threshold level of performance below
which no amount will become payable with respect to such Award). Each
Performance-based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
performance targets. The performance criteria established by the Committee may
be (but need not be) different for each Performance Cycle and different goals
may be applicable to Performance-based Awards to different Covered Employees.

 

(c)                                  Payment of Performance-based
Awards.  Following the completion of a Performance Cycle, the Committee shall
meet to review and certify in writing whether, and to what extent, the
performance criteria for the Performance Cycle have been achieved and, if so, to
also calculate and certify in writing the amount of the Performance-based Awards
earned for the Performance Cycle. The Committee shall then determine the actual
size of each Covered Employee’s Performance-based Award, and, in doing so, may
reduce or eliminate the amount of the Performance-based Award for a Covered
Employee if, in its sole judgment, such reduction or elimination is appropriate.

 

(d)                                 Maximum Award Payable.  The maximum
Performance-based Award payable to any one Covered Employee under the Plan for a
Performance Cycle is 1,000,000 Shares (subject to adjustment as provided in
Section 3(b) hereof).

 

SECTION 11.                          TRANSFERABILITY OF AWARDS

 

(a)                                  Transferability.  Except as provided in
Section 11(b) below, during a grantee’s lifetime, his or her Awards shall be
exercisable only by the grantee, or by the grantee’s legal representative or
guardian in the event of the grantee’s incapacity. No Awards shall be sold,

 

11

--------------------------------------------------------------------------------


 

assigned, transferred or otherwise encumbered or disposed of by a grantee other
than by will or by the laws of descent and distribution. No Awards shall be
subject, in whole or in part, to attachment, execution, or levy of any kind, and
any purported transfer in violation hereof shall be null and void.

 

(b)                                 Committee Action.  Notwithstanding
Section 11(a), the Administrator, in its discretion, may provide either in the
Award agreement regarding a given Award or by subsequent written approval that
the grantee (who is an employee or director) may transfer his or her Awards
(other than any Incentive Stock Options) to his or her immediate family members,
to trusts for the benefit of such family members, or to partnerships in which
such family members are the only partners, provided that the transferee agrees
in writing with the Company to be bound by all of the terms and conditions of
this Plan and the applicable Award.

 

(c)                                  Family Member.  For purposes of
Section 11(b), “family member” shall mean a grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the grantee), a trust in
which these persons (or the grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the grantee) control the
management of assets, and any other entity in which these persons (or the
grantee) own more than 50 percent of the voting interests.

 

(d)                                 Designation of Beneficiary.  Each grantee to
whom an Award has been made under the Plan may designate a beneficiary or
beneficiaries to exercise any Award or receive any payment under any Award
payable on or after the grantee’s death. Any such designation shall be on a form
provided for that purpose by the Administrator and shall not be effective until
received by the Administrator. If no beneficiary has been designated by a
deceased grantee, or if the designated beneficiaries have predeceased the
grantee, the beneficiary shall be the grantee’s estate.

 

SECTION 12.                          TAX WITHHOLDING

 

Payment by Grantee.  Each grantee shall, no later than the date as of which the
value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income. The Company and
its Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the grantee. The
Company’s obligation to deliver evidence of book entry (or stock certificates)
to any grantee is subject to and conditioned on tax obligations being satisfied
by the grantee.

 

SECTION 13.                          ADDITIONAL CONDITIONS APPLICABLE TO
NONQUALIFIED DEFERRED COMPENSATION UNDER SECTION 409A.

 

In the event any Stock Option or Stock Appreciation Right under the Plan is
granted with an exercise price of less than 100 percent of the Fair Value on the
date of grant (regardless of whether or not such exercise price is intentionally
or unintentionally priced at less than Fair

 

12

--------------------------------------------------------------------------------


 

Value), or such grant is materially modified and deemed a new grant at a time
when the Fair Value exceeds the exercise price, or any other Award is otherwise
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A (a “409A Award”), the following additional conditions shall
apply and shall supersede any contrary provisions of this Plan or the terms of
any agreement relating to such 409A Award.

 

(a)                                  Exercise and Distribution.  Except as
provided in Section 13(b) hereof, no 409A Award shall be exercisable or
distributable earlier than upon one of the following:

 

(i)                                     Specified Time.  A specified time or a
fixed schedule set forth in the written instrument evidencing the 409A Award,
but not later than after the expiration of ten years from the date such Award
was granted.

 

(ii)                                  Separation from Service.  Separation from
service (within the meaning of Section 409A) by the 409A Award recipient;
provided however, if the 409A Award recipient is a “key employee” (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) and any of
the Company’s Stock is publicly traded on an established securities market or
otherwise, exercise or distribution under this Section 13(a)(ii) may not be made
before the date that is six months after the date of separation from service;
and provided further, that if necessary, the period of exercisability of the
409A Award shall be extended to comply herewith.

 

(iii)                               Death.  The date of death of the 409A Award
recipient.

 

(iv)                              Disability.  The date the 409A Award recipient
becomes disabled (within the meaning of Section 14(c)(ii) hereof).

 

(v)                                 Unforeseeable Emergency.  The occurrence of
an unforeseeable emergency (within the meaning of Section 13(c)(iii) hereof),
but only if the net value (after payment of the exercise price) of the number of
shares of Stock that become issuable does not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the exercise, after taking into account the extent to
which the emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the participant’s other assets
(to the extent such liquidation would not itself cause severe financial
hardship).

 

(vi)                              Change in Control Event.  The occurrence of a
Change in Control Event (within the meaning of Section 13(c)(i) hereof),
including the Company’s discretionary exercise of the right to accelerate
vesting of such grant upon a Change in Control Event or to terminate the Plan or
any 409A Award granted hereunder within 12 months of the Change in Control
Event.

 

(b)                                 No Acceleration.  A 409A Award may not be
accelerated or exercised prior to the time specified in Section 13(a) hereof,
except in the case of one of the following events:

 

(i)                                     Domestic Relations Order.  The 409A
Award may permit the acceleration of the exercise or distribution time or
schedule to an individual other than the Participant as may be necessary to
comply with the terms of a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Conflicts of Interest.  The 409A Award may
permit the acceleration of the exercise or distribution time or schedule as may
be necessary to comply with the terms of a certificate of divestiture (as
defined in Section 1043(b)(2) of the Code).

 

(iii)                               Change in Control Event.  The Administrator
may exercise the discretionary right to accelerate the vesting of such 409A
Award upon a Change in Control Event or to terminate the Plan or any 409A Award
granted thereunder within 12 months of the Change in Control Event and cancel
the 409A Award for compensation.

 

(c)                                  Definitions.  Solely for purposes of this
Section 13 and not for other purposes of the Plan, the following terms shall be
defined as set forth below:

 

(i)                                     “Change in Control Event” means the
occurrence of a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company (as defined in IRS Notice 2005-1, Q&A-11, Q&A-12,
Q&A-13 and Q&A-14).

 

(ii)                                  “Disabled” means a grantee (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its Subsidiaries.

 

(iii)                               “Unforeseeable Emergency” means a severe
financial hardship to the grantee resulting from an illness or accident of the
grantee, the grantee’s spouse, or a dependent (as defined in Section 152(a) of
the Code) of the grantee, loss of the grantee’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the grantee.

 

SECTION 14.                          TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)                                  a transfer to the employment of the Company
from a Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to
another; or

 

(b)                                 an approved leave of absence for military
service or sickness, or for any other purpose approved by the Company, if the
employee’s right to re-employment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Administrator otherwise so provides in writing.

 

SECTION 15.                          AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or

 

14

--------------------------------------------------------------------------------


 

for any other lawful purpose, but no such action shall adversely affect rights
under any outstanding Award without the holder’s consent. Except as provided in
Section 3(b) or 3(c), in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights or effect repricing through cancellation and re-grants without
shareholder approval. Any material Plan amendments (other than amendments that
curtail the scope of the Plan), including any Plan amendments that (i) increase
the number of shares reserved for issuance under the Plan, (ii) expand the type
of Awards available under, materially expand the eligibility to participate in,
or materially extend the term of, the Plan, or (iii) materially change the
method of determining Fair Value, shall be subject to approval by the Company
stockholders entitled to vote at a meeting of stockholders. In addition, to the
extent determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, Plan amendments
shall be subject to approval by the Company stockholders entitled to vote at a
meeting of stockholders. Nothing in this Section 15 shall limit the
Administrator’s authority to take any action permitted pursuant to Section 3(c).

 

SECTION 16.                          STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 17.                          GENERAL PROVISIONS

 

(a)                                  No Distribution; Compliance with Legal
Requirements.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof. No
shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied. The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Awards as it deems
appropriate.

 

(b)                                 Delivery of Stock Certificates.  Stock
certificates to grantees under this Plan shall be deemed delivered for all
purposes when the Company or a stock transfer agent of the Company shall have
mailed such certificates in the United States mail, addressed to the grantee, at
the grantee’s last known address on file with the Company. Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records).

 

15

--------------------------------------------------------------------------------


 

(c)                                  Other Compensation Arrangements; No
Employment Rights.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, including trusts, and
such arrangements may be either generally applicable or applicable only in
specific cases. The adoption of this Plan and the grant of Awards do not confer
upon any employee any right to continued employment with the Company or any
Subsidiary.

 

(d)                                 Trading Policy Restrictions.  Option
exercises and other Awards under the Plan shall be subject to such Company’s
insider trading policy and procedures, as in effect from time to time.

 

SECTION 18.                          EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present.
Subject to such approval by the stockholders and to the requirement that no
Stock may be issued hereunder prior to such approval, Stock Options and other
Awards may be granted hereunder on and after adoption of this Plan by the Board.
No grants of Stock Options and other Awards may be made hereunder after the
tenth (10th) anniversary of the Effective Date and no grants of Incentive Stock
Options may be made hereunder after the tenth (10th) anniversary of the date the
Plan is approved by the Board.

 

SECTION 19.                          GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

 

 

DATE APPROVED BY BOARD OF DIRECTORS: APRIL 25, 2005

DATE AMENDED BY BOARD OF DIRECTORS: JUNE 3, 2005

DATE APPROVED BY STOCKHOLDERS, AS AMENDED: JUNE 16, 2005

 

16

--------------------------------------------------------------------------------